

Exhibit 10.3.2
SPECIAL AMENDMENT
TO THE
TELEFLEX 401(k) SAVINGS PLAN


Background Information


A.
Teleflex Incorporated (“Company”) previously adopted and maintains the Teleflex
401(k) Savings Plan (“Plan”) for the benefit of its eligible employees and the
eligible employees of its affiliated entities that have elected to participate
in the Plan and their beneficiaries.

A.
The Company, as sponsor of the Plan, filed a determination letter application
for the Plan with the Internal Revenue Service on January 29, 2015.

B.
The Financial Benefit Plans Committee (“Committee”) is authorized to amend the
Plan in accordance with its charter and bylaws.

C.
The Committee desires to amend the Plan to incorporate various changes requested
by the Internal Revenue Service as a condition for obtaining a favorable
determination letter.

D.
Section 13.02 of the Plan authorizes the Committee to amend the Plan in
accordance with its charter and bylaws.

E.
The Committee previously authorized the appropriate directors, officers or
employees of the Company, or other authorized representatives so designated by
the Company to secure a favorable determination letter from the Internal Revenue
Service for the Plan, including, without limitation, the adoption and execution
of any amendment to the Plan required by the Internal Revenue Service, as
prepared with advice of counsel to the Company.

Special Amendment to the Plan
The Plan is hereby amended as follows:
2.
The following sentences are hereby added to the first paragraph of Section 1.24
of the Plan, “ESOP Loan,” to read as follows:

“For purposes of the Plan, an “exempt loan,” is a loan that satisfies the
requirements of Treasury Regulations Section 54.4975-7(b). Except as provided in
Section 5.09, or as required by applicable law, no security acquired by the Plan
with the proceeds of an exempt loan may be subject to a put, call, or other
option, or buy-sell or similar arrangement while held by and when distributed by
the Plan, whether or not the Plan then has a qualified employee stock ownership
plan feature, and these protections and rights are nonterminable.”
3.
Section 1.25 of the Plan, “ESOP Stock,” is hereby amended by adding a new
sentence to the end thereof to read as follows:

“If the ESOP Stock is not readily tradable on an established securities market,
all valuations of the ESOP Stock with respect to activities carried on by the
Plan will be by an independent appraiser who meets requirements similar to the
requirements of the Treasury Regulations under Code Section 170(a)(1).”
3.
Section 8.06 of the Plan, “Employee Stock Ownership Plan,” is hereby amended by
adding a new paragraph to the end thereof to read as follows:

“The assets of the Plan, if any, attributable to employer securities acquired by
the Plan in a sale to which Code Section 1042 applies, if any, will not be
allocated to certain Participants as specified in Code Section 409(n)(1) during
the nonallocation period.”
4.
All other terms and provisions of the Plan shall remain unchanged.

TELEFLEX INCORPORATED




By:     /s/ Jake Elguicze        
    Date:         8/12/2015        

1

